--------------------------------------------------------------------------------

Exhibit 10.2
 
SCHEDULE D-1


CHANGE ORDER


PROJECT NAME:  Sabine Pass LNG Receiving, Storage and Regasification Terminal
 
OWNER:  Sabine Pass LNG, L.P.
 
CONTRACTOR:  Bechtel Corporation
 
DATE OF AGREEMENT: December 18, 2004
 
CHANGE ORDER NUMBER: SP/BE-062
 
DATE OF CHANGE ORDER: July 27, 2009
 
Resolution of Claims for Final Completion



The Agreement between the Parties listed above is changed as follows:


Owner and Contractor agree to implement the following changes in connection with
the Agreement.  To the extent the changes set forth herein conflict with any of
the terms and conditions set forth in the Agreement, the changes herein shall be
controlling.


1.  Owner and Contractor agree to increase the Contract Price in the amount of
$727,680 in order to resolve the payment disputes between the Parties for the
items listed in the attached “Schedule of Resolved Trends and Issues.”  For
purposes of clarity, the foregoing increase to the Contract Price is solely a
resolution for payment disputes between the Parties with respect to the amount
owed under the Agreement for the items listed in the aforementioned schedule and
in no way impairs, waives or otherwise resolves any other claims or causes of
actions which either Party may have now or in the future arising out of or
related to the Work, including, but not limited to, any Warranty claims or any
claims for indemnification pursuant to Article 17 of the Agreement.


2. Owner agrees that Target Completion was achieved by July18, 2008 and the
Schedule Bonus of $12,000,000 has been earned, of which Owner has paid $9MM and
shall pay Contractor the remaining amount of $3MM prior to, or concurrent with,
Owner’s final payment under Article 7.3 of the Agreement.  For purposes of
clarity, the aforementioned Schedule Bonus of $12,000,000 is an amount that is
not included within, and is a payment in addition to, the Contract Price.
 
 
Adjustment to Contract Price
 
The original Contract Price was
$646,936,000
Net change by previously authorized Change Orders (#SP/BE-002 to 028, 031, 033
thru 035; 037 thru 061)
$178,217,967
The Contract Price prior to this Change Order was
$825,153,967
The Contract Price will be increased by this Change Order in the amount of
$       727,680
The new Contract Price including this Change Order will be
$825,881,647



Adjustment to dates in Project Schedule


The Target Bonus Date will be unchanged and is July 18, 2008.
The Guaranteed Substantial Completion Date will be unchanged and is June 13,
2009.
Adjustment to other Changed Criteria: No Change
Adjustment to Payment Schedule: No Change
Adjustment to Minimum Acceptance Criteria: No Change
Adjustment to Performance Guarantees:  No Change
Adjustment to Design Basis: No Change.
Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:  As modified by this Change Order.


This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order upon
the Changed Criteria set forth herein.
 
Change Order # 62
Page 1 of 3

--------------------------------------------------------------------------------


 
Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change
Order.  Except as modified by this and any previously issued Change Orders, all
other terms and conditions of the Agreement shall remain in full force and
effect.  This Change Order is executed by each of the Parties’ duly authorized
representatives.


/s/    CHARIF SOUKI        
 
/s/    MITCH CLAYMAN     
*Charif Souki
 
Contractor
Chairman
 
Mitch Clayman
August 11, 2009  
Name
Date of Signing
 
Project Manager
   
Title
   
August 17, 2009
/s/    KEITH TEAGUE  
 
Date of Signing
*Keith Teague
   
Senior Vice President
    August 11, 2009    
Date of Signing
               
/s/    ED LEHOTSKY    
   
*Ed Lehotsky
   
Owner Representative
    August 4, 2009    
Date of Signing
   

 


* Required Owner signature – Mr. Teague may sign on behalf of Mr. Souki during
Mr. Souki’s absence.


Change Order #62 
Page 2 of 3

--------------------------------------------------------------------------------

 

Schedule of Resolved Trends & Issues


T-5007
Hexavalent Chromium
T-7021
Fence changes
T-7033A
LNG Tank Dike Radar Array
T-7044
Additional compensation for craft labor wage increases (over and above CO
SP/BE-044, Trend T-5017) – Based on new forecast
T-7045
Metering station Tie-in rework
T-7047
Additional Fence Changes
T-7050
Light Weight Concrete added to LNG Spill Trench
T-7053
Concrete paving around LNG Tank impoundment sumps
T-7054
Relocate JB 158 to PL00023 (Tug Berth Parking)
T-7056
Rework Culverts at Operations Trailer Road
T-7058
Added Curbs and Speed Bumps for LNG Spill Control
T-7062
Added Walkways over 2R1 LNG Spill Trench
T-7064
Red Concrete Placement over Area Lighting U/G Cables
T-7065
Wilbros Costs (Light Pole & Roadwork)
T-7072
Seismic Monitoring
T-7075
Provide Site Security (4/17/08-6/30/08)
N/A
Credit for converting drawings to AutoCADD
T-7025
Document turnover – additional Asbuilt drawings
T-7063
Water Purchase and Temporary Piping to FW Pond (Lack of JB Water)
T-7066
Wetland Restoration
T-7068
Nitrogen Supply – True up of actual costs
T-7061
Start-up Group Delay Costs
T-7084
Additional Cheniere Emissions Test (Load Bank Rental for three days)
T-7086
Credit for gravel on North Dike @ 4-5 tank N-S dike intersection
T-7087
Finish Grade South of SE corner Tank 1 after the last PI road is completed
T-7089
Valtronics Heat Trace
T-7033B
LNG Tank Dike Lighting
T-7046
Drill holes in Cryo Check Valves
T-7071
Water System Air Gap Skid
T-7073
Road Ditches / Drainage
N/A
Credit for LNG Tank Gaskets
N/A
Wind Damage to Light Poles
N/A
Vented Gas from 1st Cargo through 9/30/2008
N/A
Noise at SIS cabinets
N/A
SVT Service Rep visit during 4th Cargo






Change Order #62 
Page 3 of 3

--------------------------------------------------------------------------------

 

 